Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kean DeCarlo on April 9th 2021.

The application has been amended as follows: 

In line 6 of claim 1, “the distal” is amended to read --a distal--.
In line 10 of claim 1, --of the cylindrical body-- is inserted after “axis”.
In line 20 of claim 1, “the longitudinal” is amended to read --a longitudinal--.
In line 20 of claim 1, “fecalith treatment device” is amended to read --cylindrical body--.
In line 29 of claim 1, “the diverticula” is amended to read --a diverticula--.
In line 31 of claim 1, “wherein the distal” is amended to read --wherein distal--.
In line 3 of claim 2, --of the second interior cavity-- is inserted after “longitudinal axis”.
In claim 4, “such that the first loop is positioned in the first operative plane that bisects the longitudinal axis” is deleted.
In claim 9, “such that the second loop is positioned in the first operative plane that bisects the longitudinal axis” is deleted.
In line 2 of claim 15, “first elongate drive member” is amended to read --second interior cavity--.
In line 4 of claim 15, “first elongate drive member” is amended to read --second interior cavity--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the fecalith treatment system as recited in the allowed claims. For example, Harrah et al. (US 2015/0305768) discloses a pair of rotatable loops capable of removing at least some impacted fecaliths which in view of Raybin et al. (US 2015/0105789) would have portions capable of yielding to a diverticula tissue wall without injuring it - as made of record in the Office action mailed December 24th 2020.  However, the prior art of record fails to disclose or make obvious, inter alia, providing an entirety of the loops of Harrah et al. with the ability to yield to a diverticula tissue wall without injuring it - noting that such a tissue wall is extremely fragile.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771